      Case 2:21-bk-12542-BR                       Doc 13 Filed 04/16/21 Entered 04/16/21 23:22:24                                         Desc
                                                   Main Document    Page 1 of 6


 Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Ari Newman, Esq.
 Greenberg Traurig, P.A.
 333 S.E. 2nd Avenue, Suite 4400
 Miami, Florida 33131
 (305)579-0868
 Florida Bar No.: 56575
 newmanar@gtlaw.com




 Attorney for: XXIII Capital Limited

                                        UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

 In re:
                                                                             CASE NO.: 2:21-BK-12542

 JONATHAN LEE SMITH                                                          ADVERSARY NO.:
                                                                             CHAPTER: 7




                                                              Debtor(s).


                                                                                       APPLICATION OF NON-RESIDENT
                                                                                         ATTORNEY TO APPEAR IN A
                                                                                        SPECIFIC CASE [LBR 2090-1 (b)]
                                                             Plaintiff(s).
                                    vs.




                                                                                        [No hearing required per LBR 2090-1{b)(6)1
                                                         Defendant{s).



1.   I, Ari Newman, Esq.                                                                                  , apply to the
     court under LBR 2090-1 {b) for permission to appear and participate in the above-entitled action on behalf of the
     following named party, by whom I have been retained (specify name of party):
     XXIII Capital Limited


2.   I have paid the required fee specified in LBR 2090-1(b}(5) to the United States District Court and have attached a
     copy of the receipt.




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                               Page 1                                   F 2090-1.2.APP .NON RES.ATTY
       Case 2:21-bk-12542-BR                      Doc 13 Filed 04/16/21 Entered 04/16/21 23:22:24                                          Desc
                                                   Main Document    Page 2 of 6


3.   I am a lawyer with the following law firm (specify name and address of law firm):

     Greenberg Traurig, P.A.
     333 S.E. 2nd Avenue, Suite 4400, Miami, Florida 33131

4.   I am a member in good standing and eligible to practice before the following courts and admitted to practice on the
     following dates (specify name of each such jurisdiction and my date of admission to practice in each such jurisdiction):
     Southern Disctrict of Florida, Admitted: 01/23/2009, Middle District of Florida, Admitted: 11/10/2008 and
     Northern District of Florida, Admitted: 11/5/2008
5.   I am not a resident of, nor am I regularly employed, engaged in business, professional or other activities in the state of
     California. I am not currently suspended or disbarred in any court.

6.   I have concurrently or within the past 36 months made pro hac vice applications to this court in the following actions:


                                                                                                   Date of
            Court                Case Number                     Title of Action                                       Disposition of Application
                                                                                                 Aoolication
 Bankr. C.D. Ca.              2:21-BK-12546             In re Hoplite Entertainment              04/09/2021          Pending
 Bankr. C.D. Ca.              2:21-BK-12663              In re Hoplite, Inc.                      04/09/2021         Pending




7.   I C  have (81 have not been disciplined by any court or administrative body                         D disciplinary proceedings are
     pending; details are as follows:




            resigned         did not resign        while disciplinary proceedings were pending.

8.   I certify that I have read the LBRs, the FRBP, the F.R.Civ.P., and the F.R.Evid., in their entirety.

9.   I designate the following person of the following law firm, who is a member of the bar of this court and maintains an
     office in this district for the practice of law, as the attorney with whom the court and opposing counsel may readily
     communicate regarding the conduct of this case, and upon whom papers may be served:

     Name of attorney (Designee):
     David M. Guess, Esq.
     Name and address of law firm, or residence address:
     Greenberg Traurig, LLP
     18565 Jamboree Road, Suite 500
     Irvine, CA 92612

     Telephone number of law firm: (949)732-6508




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                               Page2                                    F 2090-1.2.APP.NONRES.ATTY
      Case 2:21-bk-12542-BR                       Doc 13 Filed 04/16/21 Entered 04/16/21 23:22:24                                           Desc
                                                   Main Document    Page 3 of 6

10. I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



Date: 04/09/2021



                                                                                ~    ~
                                                                                                           ;3
                                                                                                        licant


                                                                                   Ari Newman , Esq .
                                                                                   Printed name of applicant


                                                            CONSENT OF DESIGNEE

I consent to the foregoing designation .


Date: 04/09/202 1


                                                                                   /s/ David M. Guess
                                                                                   Signature of Designee


                                                                                   David M. Guess, Esq.
                                                                                   Printed name of Designee




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California .

June 2016                                                                Page 3                                   F 2090-1.2.APP .NON RES .ATTY
         Case 2:21-bk-12542-BR                                                       Doc 13 Filed 04/16/21 Entered 04/16/21 23:22:24    Desc
                                                                                      Main Document    Page 4 of 6




F'




                 ii,rrt            i{anrr;
                                        n
                                           U,5.                        I;ir:i;ct            {l;:':   r":    ^'.::
                                                                                                            /l'
                                                                                                                    -.   ,

                  !     Jr)lGlli                 L                                                   _




                 $?Cei            ril       iirl:'i,'lEi      I i-|liiIUUil
                  itsrisr lilr                          rlcaEh
                  i'idi-r3itttlrjii uii{ I {rl./ i//f tI.:I
                  Fa;i1i'liurot L A iIffiSiTI0flS
                  liir_t  ii.rI vIt[
                      ir,iI illi: iilliiiiiil
                      fu'irii'.uii ; l"Cf.li-l-i1 eT-n0it]l1.'90i,'                                                          ^
                      slt',illli;t                                 $=if    ^
                                                                                   e,!
                                                            -'-'----     a *_'-___-

                  Lll!!i\
                  '-bft!'
                      Ch*rll,/Fioii+;; fider *illr;                                      lElif,i
                      ftr'i'f Tcrridired: isfiU,qE

                  Tnt.il    Fuer                                   $:0fr.00
                  Tr:   Lai 'le)rierH'l                       ,    t5Eii,nfi
                  fhciigr,              lirrtt;                    10.   EA


                  fiiii[i]B[Rfi TlifliiTiii tr                                ff
                                                             ,t

                  ,r3i $"               [,       l;,1 ii'stt,t':,                   -iu:'
                                                                                            i*   'i4tE

                  i'ilnilI r,\i                 J-:1i1

                              '1,       '



                  t]Tl LlRtilY              ;    fli:   i     I'ii:tiliLlli

                  t.rr'-.ti   ;    U    ;lr-i"ti,             i li'lf.

                  iliu*ri,,iy                 l,it   I iritrrr
                        .. {, ,. i . ,,.: +1 ..,, i,
                ' !t-
                  11! "Jillt!rlil!   BIii,.llib ^.";      " ; -.
                                                     Urr'.tll$.(                             t

               ',ciL:,j,1.. ilitrltir, rl.flit':it *.:l:.                                            i..c
                  +,,   ;i:.,!.*ri              ;    i,..r        rf tii,           Ft.
     J




                              ryfr,,$,h;,iu-'fl                                                                                  $'13
Case 2:21-bk-12542-BR   Doc 13 Filed 04/16/21 Entered 04/16/21 23:22:24   Desc
                         Main Document    Page 5 of 6
        Case 2:21-bk-12542-BR                      Doc 13 Filed 04/16/21 Entered 04/16/21 23:22:24                                     Desc
                                                    Main Document    Page 6 of 6



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
1840 Century Park East, Suite 1900, Los Angeles, CA 90067-2121

A true and correct copy of the foregoing document entitled: APPLICATION OF NON-RESIDENT ATTORNEY TO
APPEAR IN A SPECIFIC CASE [LBR 2090-1(b)] will be served or was served (a) on the judge in chambers in the form
and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On April 16,
2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

       Tanya Behnam tbehnam@polsinelli.com,
        tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com
       Luke N Eaton eatonl@pepperlaw.com
       Howard M Ehrenberg (TR) ehrenbergtrustee@sulmeyerlaw.com,
        ca25@ecfcbis.com;C123@ecfcbis.com;hehrenberg@ecf.inforuptcy.com
       Aditi Paranjpye aparanjpye@cairncross.com, gglosser@cairncross.com
       Arvind Nath Rawal arawal@americaninfosource.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Christopher P Walker cwalker@cpwalkerlaw.com, lhines@cpwalkerlaw.com;r57253@notify.bestcase.com

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 16, 2021                 Kathy Lai                                                       /s/ Kathy Lai
 Date                           Printed Name                                                    Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
